Title: From John Adams to Thomas Jefferson, 29 December 1823
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy December 29th ’23 1823

I return your letter at your request signified by Gen. Dearborn though it has been such a cordial to my heart—I feel much reluctance to release it. Since it has appeared in print it has been received with applause—great & universal. Our fellow citizens are determined to elect a President avec connaisance de cause—for the question has in discussion in every nook in the United States for seven years. I should like to see an election for a President in the British empire or in France or in Spain or in Prussia or Russia by way of experiment. We go on pretty well—for we use no other artillery than goose quills: & our ink is not so deleterious as langrage & grape. My old imagination is kindling into a kind of missionary enthusiasm for the cause of the Greeks—my feelings go on with N York Pensylvania & Massachusetts but after all they are feelings rather than reasonings I confess that my information is not sufficiently extensive to forsee the result but I comfort myself with the maxim of our friend Jebb that no effort in favour of virtue is lost. I rely with confidence on the wisdom of our government to conduct us in the road of honour & the most probable path of safety. With the compliments of the season & with the best wishes for your long continuance in life & health I remain your affectionate friend 
John Adams